Citation Nr: 0407781	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of post-
operative tenodesis, right fifth finger, currently rated as 
10 percent disabling.

2.  Entitlement to an effective date earlier than January 7, 
2002, for the assignment of a 10 percent disability rating 
for post-operative tenodesis, right fifth finger.

3.  Entitlement to service connection for a kidney disorder 
with hypertension, to include as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied entitlement to service connection 
for hypertension and assigned a 10 percent rating for post-
operative tenodesis of the right fifth finger, effective 
January 7, 2002.

The veteran claims that his hypertension is associated with 
an underlying kidney disorder.  The Board has accordingly 
recharacterized that issue to more accurately reflect the 
veteran's contention.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Although the record contains February, 
March, and May 2002 VCAA development letters, none of these 
documents address what is required to substantiate an earlier 
effective date claim.  This should be accomplished on remand.  
See 38 C.F.R. § 3.159(b).

With respect to the service connection claim, the veteran 
identified VA treatment at the Sepulveda, California, VA 
Medical Center (VAMC) in 1976.  It has been noted that these 
records were transferred to the Boise, Idaho, VAMC in 1979.  
The veteran was also reportedly treated for kidney problems 
at the Boise VAMC in the early 1980s.  While the claims file 
contains recent treatment records from the Boise VAMC dated 
from January to March 2002, the 1976 and 1980s records are 
not in the claims file, and there is no indication that a 
search for these records was unsuccessful.  The veteran has 
also stated that he received treatment at the Boise VAMC 
subsequent to March 2002, i.e., in June 2002.  

Additionally, the veteran has reported that he underwent an 
employment physical in April 1976, at which time he was told 
that he had hypertension.  He also said that in 1984, he was 
treated for kidney problems at St. Al's emergency room in 
Boise, Idaho.  The RO should obtain these records on remand.

The veteran further maintains that during service he was 
exposed to nuclear warheads aboard the U.S.S. Owens, and that 
this caused his hypertension and renal problems.  
Accordingly, his service personnel records should be 
associated with the claims folder.   

Concerning the increased rating claim, the veteran's right 
little finger is currently evaluated as 10 percent disabling 
under Diagnostic Code (DC) 5227-7804 (2003).  DC 7804 
provides a maximum 10 percent rating for superficial scars 
that are painful on examination.  The RO indicated that this 
was the maximum rating available and did not consider an 
extra-schedular rating.  In March 2004, the accredited 
representative argued for an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  On remand the RO should 
readjudicate this claim with consideration of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO should also readjudicate the claim with 
consideration of both the old and revised rating criteria for 
evaluating the skin and fingers.  See 67 Fed. Reg. 45,590-
45,599 (July 31, 2002) and 67 Fed. Reg. 48784-48787 (July 26, 
2002).
.  
Finally, the veteran should be afforded appropriate VA 
examinations to assess the current severity of his service-
connected right little finger disorder and to obtain an 
opinion concerning the date of onset and etiology of any 
kidney disorder with hypertension.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to his claim for an earlier 
effective date, ensure that the veteran has 
been properly advised of (a) the information 
and evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will seek to 
obtain on his behalf, and (c) the information 
and evidence that he is expected to provide.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2003).  

2.  Contact the National Personnel Records 
Center and any other indicated agency and 
request copies of the veteran's complete 
service personnel records, including any 
records showing occupational exposure to 
radiation.

3.  As noted above, the veteran's treatment 
records from the Sepulvada VAMC dated in 1976 
were transferred to the Boise, Idaho, VAMC in 
1979.  The veteran was also treated at the 
Boise VAMC in the early 1980s, and more 
recently since March 2002.  Make arrangements 
to obtain the veteran's complete VA treatment 
records.  If these records do not exist, that 
fact should be noted in the claims file.

4.  Make arrangements to obtain the veteran's 
employment physical dated in 1976, as well as 
his treatment records from St. Al's emergency 
room in Boise, Idaho, dated in 1984.

5.  After the foregoing development has been 
accomplished to the extent possible, the RO 
must schedule the veteran for appropriate VA 
examination of his right little finger.  Any 
indicated tests, including x-rays, should be 
accomplished.  The claims file must be made 
available to the examiner; the examiner 
should indicate in the examination report if 
the claims file was reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals of post-operative 
tenodesis, right fifth finger, to include any 
scars and orthopedic residuals.  

The examiner should note the range of motion 
for the right little finger and should state 
what is considered normal range of motion.  
Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right little 
finger is used repeatedly.  All limitation of 
function must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also describe in detail 
the veteran's scars. 

Further, the examiner is requested to provide 
a full description of the effects of the 
veteran's service-connected disability upon 
his ordinary activity, including employment.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

6.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate examination of his 
kidney disorder/hypertension.  Any indicated 
tests should be accomplished.  The claims 
file must be made available to the examiner; 
the examiner should indicate in the 
examination report if the claims file was 
reviewed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any kidney disorder and/or 
hypertension found to be present.  The 
examiner should state whether it is at least 
as likely as not that any currently diagnosed 
kidney disorder and/or hypertension had its 
onset during active service or is related to 
any in-service disease or injury.  In 
providing this opinion, the examiner should 
specifically review the blood pressure 
readings noted during service, including in 
October 1972, and the findings of rapid 
excretion by the left kidney.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

7.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  Concerning the 
increased rating claim, the RO must consider 
38 C.F.R. § 3.321(b)(1) (2003) and document 
its consideration of the old and revised 
criteria for rating disabilities of the skin 
and fingers.  See 67 Fed. Reg. 45,590-45,599 
(July 31, 2002) and 67 Fed. Reg. 48784-48787 
(July 26, 2002).  If any of the decisions 
with respect to the claims remains adverse to 
the veteran, he and his representative should 
be furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



